NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     JESUS MUNIZ-LOERA, Petitioner.

                         No. 1 CA-CR 14-0714 PRPC
                               FILED 8-23-2016


     Petition for Review from the Superior Court in Yavapai County
                         No. P1300CR200901327
                             P1300CR200901328
                             P1300CR201000771
                             P1300CR201000772
                   The Honorable Cele Hancock, Judge

                              REVIEW DENIED


                                   COUNSEL

Yavapai County Attorney's Office, Prescott
By Dana E. Owens
Counsel for Respondent

Jesus Muniz-Loera, Eloy
Petitioner Pro Se
                          STATE v. MUNIZ-LOERA
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Patricia A. Orozco joined.


G O U L D, Judge:

¶1             Petitioner Jesus Muniz-Loera seeks review of the superior
court’s order denying his third petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. Because Muniz-
Loera fails to set forth “the issues which were decided by the trial court and
which the defendant wishes to present . . . for review,” and “the reasons
why the petition should be granted,” as required by Rule 32.9(c)(1)(ii) and
(iv), we deny review.

¶2             After Muniz-Loera filed his third post-conviction relief
proceeding, the superior court summarily dismissed. On review, Muniz-
Loera has simply replaced the cover page of his petition for post-conviction
relief filed in the superior court with the cover page of his petition for
review. No effort is made to address the superior court’s ruling or explain
how the court erred in summarily dismissing the proceeding. See Ariz. R.
Crim. P. 32.9(c)(1)(i) (petition “shall” set forth “reasons why the petition for
review should be granted”); see also State v. Ekmanis, 180 Ariz. 429, 432 (App.
1994) (petition for review must set forth the specific claim with record
references and argument); State v. French, 198 Ariz. 119, 122, ¶ 9 (App. 2000)
(summarily rejecting claims for failure to comply with Rule 32.9),
disapproved on other grounds by Stewart v. Smith, 202 Ariz. 446, 450, ¶ 10
(2002).

¶3             As noted, Rule 32.9(c)(1) limits this court’s review to those
“issues which were decided by the trial court” and are presented for review.
The rule also provides that “[f]ailure to raise any issue that could be raised
in the petition . . . for review shall constitute waiver of appellate review of
that issue.” Ariz. R. Crim. P. 32.9(c)(1); see also State v. Smith, 184 Ariz. 456,
459 (1996) (no fundamental error review in a post-conviction relief
proceeding). Muniz-Loera’s petition for review fails to challenge the
superior court’s ruling, and he has therefore waived appellate review of




                                        2
                        STATE v. MUNIZ-LOERA
                          Decision of the Court

those issues. Because he has failed to comply in any meaningful way with
the requirements of Rule 32.9, we deny review. See Ariz. R. Crim. P. 32.9(f)
(review discretionary).




                          Amy M. Wood • Clerk of the court
                          FILED: AA




                                         3